DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (2011/0062849) in view of WO 2015199796 A2 and in further view of WO 2015/199026 A1.
Claim 1
 	Carlson et al. (2011/0062849) discloses a transparent article (glass article) including a first main surface located at a front side and a second main surface located at a rear side (It is inherent that a chemically strengthened glass used in touch-sensitive devices, covert plates are going to have a main surface on the front side and rear side), the transparent article comprising: a haze value of 15% or less that is specified by JIS K7136 (2000) (Para. 0033; see haze less than 10%, 5%).
	Carlson et al. (2011/0062849) in view of WO 2015/199026 A1 substantially teaches the claimed invention except that it does not show a clarity value of 9% or less, wherein the clarity value is a ratio of a brightness of a specular reflection component to a brightness of a total refection light obtained from brightness distribution data of an image, which is a reflection of a light source on the first main surface of the transparent article. WO 2015199796 A2 shows that it is known to provide a clarity value of 9% or less, wherein the clarity value is a ratio of a brightness of a specular reflection component to a brightness of a total refection light obtained from brightness distribution data of an image, which is a reflection of a light source on the first main surface of the transparent article (Page 10-11, lines 23-2) for a coating for optical components. It would have been obvious to combine the device of Carlson et al. (2011/0062849) in view of WO 2015/199026 A1 with the clarity value of WO 2015199796 A2 before the effective filing date of the claimed invention for the purpose of providing uniform brightness, therefore improving overall user interface.
	Carlson et al. (2011/0062849) in view of WO 2015199796 A2 substantially teaches the claimed invention except that it does not show the haze value is specified by ISO 14782 (1999). WO 2015/199026 A1 shows that it is known to provide the specified ISO 14782 (Forward haze” refers to incident light caused by forward scattering among transmitted light transmitted from the first surface side to the second surface side or transmitted light transmitted from the second surface side to the first surface side. The percentage of transmitted light deviating from 0.044 rad (2.5 °) or more. That is, it is a normal haze measured by the method described in JIS K 7136: 2000 (ISO 14782: 1999) for a transparent member device. It would have been obvious to combine the device of Carlson et al. (2011/0062849) in view of WO 2015199796 A2 with the ISO 14782 of WO 2015/199026 A1 before the effective filing date of the claimed invention for the purpose of providing standardization for measurement of a transparent member, therefore providing reliable measurement results.

Allowable Subject Matter
Claims 2-5 are allowed over the prior art of record. 
	Regarding claims 2-5 the prior art fails to disclose or make obvious the transparent article has a predetermined sparkle value, a value obtained by multiplying a product of the haze value and the clarity value by the sparkle value is 0.5 or less, and the sparkle value is a value obtained by arranging a planar light source at a position opposing the second main surface of the transparent article, arranging a pattern mask of 500 ppi between the transparent article and the planar light source, imaging the transparent article from a position opposing the first main surface so that the first main surface of the transparent article and a top surface of the pattern mask are included in a depth of field having a permissible circle of confusion diameter of 53 m, calculating an average value and a standard deviation of a pixel brightness of the pattern mask by analyzing image data obtained through the imaging, and dividing the standard deviation by the average value.

Response to Arguments
Applicant’s arguments, see remarks, filed 7/12/2022, with respect to the rejection(s) of claim(s) 1 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carlson et al. (2011/0062849) in view of WO 2015199796 A2 and in further view of WO 2015/199026 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 16, 2022